Citation Nr: 1336591	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  07-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for the service-connected lumbar spine degenerative joint disease.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected hypertension.

3.  Entitlement to service connection for a left leg disorder, including arthritis.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1988.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO.

In June 2012, the Veteran testified from the RO at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In September 2012, the Board remanded the case to the RO for additional development of the record.

The Board notes that, while the RO developed the claim involving the left leg to include only arthritis, the medical record, including recent VA 2012 and 2013 examinations, show that the Veteran may also experience other problems involving the left leg.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  As such, the Board recharacterized the claim as noted on the first page of the document.  
	
In addition, the Board notes that the Veteran began pursuing a claim of service connection for left leg radiculopathy.  A Statement of the Case was issued in January 2012; however, the Veteran did not perfect a timely appeal.  As such, this issue is not currently on appeal and will not be addressed by the Board.

Finally, the Veteran has contended that he cannot work due to his service-connected lumbar spine disability and hypertension.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In Rice, the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   As such, the Board has characterized the appeal as encompassing a claim for a TDIU.

The Board has considered documentation included in Virtual VA.

As noted in September 2012, the issue of special monthly compensation based on the need for regular aid and attendance or at the housebound rate was raised at the June 2012 hearing.  This claim still has not  been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Aside from the claims of service connection for diabetes mellitus and an increased rating for the service-connected hypertension, the appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  The Veteran does not contend, nor does the record show, that he served in the Republic of Vietnam or was otherwise exposed to herbicides during his period of active duty.

2.  The Veteran is not shown to have manifested complaints or findings referable to diabetes mellitus during service or for several years thereafter.  

3.  The currently demonstrated diabetes mellitus is not shown to be due to an event or incident of the Veteran's extensive period of active service.

4.  The service-connected hypertension is not shown to be manifested by systolic blood pressure readings of predominantly 200 or more, or diastolic blood pressure readings of predominantly 110 or more. 



CONCLUSIONS OF LAW

1. The Veteran's disability manifested by diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7,  4.104 including Diagnostic Code (DC) 7101 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The letters from the RO dated in March 2006 and June 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letters additionally provided him with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed and that all evidence has been obtained for final resolution of the issues addressed hereinbelow.  

The Veteran's available service treatment records and post service treatment records have been obtained.  An October 2006 Formal Finding of the RO indicates that only a limited number of service treatment records have been obtained, but that further attempts to obtain the missing records would be futile.  He has been afforded VA examinations.  His records from the Social Security Administration (SSA) have been obtained.  

During the recent hearing, the VLJ clarified the issues on appeal, explained the concept of service connection and increased ratings, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).

The Board is further satisfied that the RO has substantially complied with its September 2012 remand directives as they pertain to the claims decision hereinblow.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO afforded the Veteran an additional opportunity to submit more evidence, and secured VA medical opinions.   See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these claims.  

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required.  


Diabetes Mellitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

At the outset, the Board notes that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, certain diseases, including diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Here, the Veteran does not assert that he served in the Republic of Vietnam.  See, e.g., June 2006 Report of Contact, VA Examination December 2012.   Indeed, his DD Form 214, service records, and VA Forms 21-3101 do not document any service in the Republic of Vietnam.  As such, there is no presumption of herbicide exposure due to the Veteran having served in the Republic of Vietnam.

The current records, including a VA examination report of December 2012, serve to document a diagnosis of diabetes mellitus.

As for the in-service incurrence of the condition, the Board notes that as the claimed disorders are not related to combat, 38 U.S.C.A. § 1154(b) does not apply.  

The Veteran does not contend that his diabetes mellitus was present in service.  See Hearing Transcript pp. 18, 26.  

As noted, most of the Veteran's service treatment records are unavailable in this case.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

However, the available records do not serve to show that the Veteran developed diabetes mellitus during his period of service.  His March 1988 separation examination noted a normal endocrine system.  A urinalysis was normal and negative for sugar.  No abnormal laboratory findings were noted.  On the accompanying Report of Medical History, the Veteran denied having a history of sugar or albumin in the urine.

Rather, the Veteran asserts that his diabetes mellitus developed as a result of the stress and worry caused by his military service.  Hearing Transcript, p. 18.  At the hearing, he reported manifesting diabetes mellitus in 1995.  Id.  Later in the hearing, he reported that it arose in 1988 shortly after discharge.  Id. at 26.

In December 2012, a VA medical opinion was obtained.  The Board notes that, while other VA examinations have been conducted since the time of the Veteran's claim, and a large amount of evidence is of record, none, other than the December 2012 report, address likely etiology of the claimed diabetes mellitus.  

The examiner reviewed the claims file and examined the Veteran.  The examiner noted the Veteran's contentions that he was diagnosed after service through routine blood testing.  She noted that he was never in Vietnam and was started on Metformin and was later prescribed Glargine and Novolog insulins.  She noted that the Veteran's diabetes was still not under control and that the Veteran felt weak and tired.

The examiner cited the March 1988 separation examination, and treatment records dating from May 1988 to January 1999.  She opined that the Veteran's diabetes mellitus was less likely than not incurred in service based on the fact that the diabetes arose after service, and there was no medical evidence of the condition in the years immediately following discharge.  

The examiner also opined that it was unrelated to herbicide exposure since the Veteran did not serve in Vietnam.  She reached these conclusions based on the Veteran's history, a review of the claims file, service treatment records, and post-service treatment records.

There is no medical evidence that is contrary to the VA examiner's opinion.  The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

The VA examiner based her opinion on an examination of the claims file and interview of the Veteran, as well as reference to past and current diagnostic reports.  She accepted and discussed the Veteran's reported history and symptoms in rendering his opinion.  In the absence of any competent evidence to the contrary, the Board finds the preponderance of the evidence is against the claim.

For these reasons, the Board finds that the diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service. 

The Board acknowledges the Veteran's lay statements that his diabetes mellitus was present within a year after discharge.  The Veteran is competent to report any information conveyed to him by his physician, such as a contemporaneous medical diagnosis or opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau and Buchanan).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Here, the Veteran's lay assertions are found to be of limited credibility because they are internally inconsistent based on his various reports of manifesting diabetes mellitus in both 1988 and 1995.  

Moreover, the most probative information is contained the medical record.  The claims file in this case contains records dating from immediately after the Veteran's discharge onward.  The earliest possible documentation of diabetes mellitus the Board can point to in the record is dated from 1995.  

There was no mention of diabetes mellitus in 1988, including in connection with a VA examination performed in July 1988.  A urinalysis was conducted in connection with that examination; neither pertinent abnormalities nor findings of diabetes mellitus were noted.  Diabetes mellitus similarly was not documented on VA examination in 1992, including based on urinalysis results. 

In addition, there is no basis for finding that the claimed diabetes mellitus was manifested to 10 percent during the first year after service.  A 10 percent disability evaluation is contemplated when diabetes is manageable by a restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  There is no evidence, and the Veteran has not contended, that he was on a restricted diet in 1988 or early 1989.  There is simply insufficient evidence to show that the Veteran had diabetes mellitus that was manifested to a compensable degree in the year following his separation from service.

Additionally, the evidence does not show a continuity of symptomatology following service.  

The United States Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   (holding, "nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  As diabetes mellitus is a chronic disease under § 3.309(a), the Veteran may attempt to establish continuity of symptomatology in lieu of a nexus.  

In this case, however, diabetes mellitus was not noted during service in that the evidence establishes that there were not characteristic manifestations of the disease process during service.  The Veteran also does not assert that the condition arose in service.  

Moreover, the earliest post-service evidence documenting diabetes mellitus was identified in 1995, several years after discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.).  

The only evidence of record supporting the Veteran's claim are his own inconsistent lay assertions.  

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

In this case, an opinion as to an etiological relationship between diabetes mellitus and circumstances of service is generally one that extends beyond an immediately observable cause-and-effect relationship that a lay witness is capable of identifying.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

To extent the Veteran is competent to report manifesting findings of diabetes mellitus shortly after service, the probative value of the specific and reasoned opinion of the trained health care professional is of greater probative weight than the Veteran's more general lay statements.  

The VA examiner is a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner used her expertise in reviewing the facts of this case and determined that the current diabetes mellitus was not related to service.  As such, the Board finds the opinion of the December 2012 examiner to be more probative.  

In reaching this decision, the Board notes that, as the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Hypertension

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  

Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that, in an unappealed rating decision of August 1992, the RO granted service connection for hypertension and assigned a noncompensable rating, effective beginning on March 15, 1988.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In an unappealed August 1999 rating decision, the RO increased the rating to 10 percent, effective on October 21, 1998.  

The 10 percent rating was continued in subsequent rating decisions, including the decision of November 2006, the subject of this appeal.

The disability rating for the service-connected hypertension has been assigned pursuant to Diagnostic Code (DC) 7101. 

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or with a history of diastolic pressure is predominantly 100 or more requiring continuous medication for control. 

A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more. 

A 40 percent rating requires diastolic pressure of predominantly 120 or more. 

A 60 percent rating requires diastolic pressure of predominantly 130 or more. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, DC 7101, Note 1.

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA electronic file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On VA examination in April 2006, the Veteran's blood pressure was noted to be 142/88 (sitting), 133/83 (standing), and 136/92 (supine).

On VA examination in March 2008, his blood pressure was noted to be 106/67, 101/64, and 100/62.

On VA examination in March 2011, the Veteran's blood pressure was noted to be 140/91.

On VA examination in December 2012, his blood pressure was noted to be 120/80, 118/78, and 110/80.

The VA treatment records also contain numerous blood pressure measurements.  In 2011, the following measurements were recorded: 133/92, 122/89, 125/80, 130/93, and 119/83.  

In 2010, the following measurements were recorded: 145/90, 134/90, 167/102, 130/83, 128/82, 140/94, 129/85, 139/88, 123/79, 137/87, 119/88, 142/98, 150/97, 135/92, 116/75, 123/86, and 132/90.  

In 2009, the following measurements were recorded: 141/91, 136/77, 126/84, 137/92, 161/97, 168/102, 135/80, 130/82, 108/73, 108/72, 141/88, 115/72, 106/69, 151/87,  148/94, 148/98, and 134/90.

In 2008, the following measurements were recorded: 127/85, 120/79, 132/81, 142/90, 140/95, 150/100, 150/101, 127/88, 132/88, 141/88, 149/96, 148/98, 156/104, 133/92, 152/94, 120/80, 146/97, 152/99, and 136/88.

In 2007, the following measurements were recorded: 144/90, 129/83, 149/94, 125/82, 119/75, 113/78, 125/85, 132/83, 141/92, 140/92, 136/92, 131/88, 148/99.

In 2006, the following measurements were recorded: 134/70, 135/81, 150/90, 122/75, 109/60, 109/75, 118/81, 139/71, 111/75, 133/83, 121/80, 125/80, and 156/93.

In 2005, the following measurements were recorded: 155/109 and 143/90, 

Based on the evidence, the Board finds that the service-connected hypertension is not shown to have met the criteria warranting a rating higher than 10 percent in accordance with DC 7101 during the period of the appeal.  

The evidence in this regard does not show diastolic blood pressure readings of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more, as required for a 20 percent rating.  His systolic blood pressure readings were below 200, and the diastolic blood pressure readings were below 110. 

The Board has considered whether any alternate Diagnostic Code might afford a higher rating here.  However, there are no alternate Diagnostic Codes relevant to the claim.  Based on the foregoing, there is no support for a compensable evaluation for the Veteran's hypertension. 

In reaching this decision, the Board has specifically considered the Veteran's lay statements.  The Veteran is competent to report the manifestations of his disability.  However, competence and credibility are different matters.  Here, the record contains volumes of evidence, and the lay assertions are generally inconsistent with the more readings recorded in connection with treatment and examinations by VA.  

In sum, the assertions are of limited probative value for the purpose of establishing entitlement to a rating higher 10 percent in this case.  The findings of medical professionals, given their experience, education, and experience, are given more weight than the lay statements.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There are no exceptional or unusual factors referable to the service-connected hypertension.  The threshold factor for extraschedular consideration is a finding that the evidence presents an exceptional or unusual disability picture so that the established criteria for rating the service-connected disability are rendered inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.
 


ORDER

Service connection for diabetes mellitus is denied.

An evaluation in excess of 10 percent for the service-connected hypertension is denied.



REMAND

After carefully considering the record, the Board finds that the claims remaining on appeal must be remanded for further development.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the claim for an increased rating for the service-connected lumbar spine disability, on VA examination in April 2013, the examiner found the Veteran suffered from intervertebral disc syndrome.  At the June 2012 hearing, the Veteran reported that the condition required him to rest.  Hearing Transcript, p.5.  
However, the VA examiner failed to provide findings as to whether the Veteran was experiencing incapacitating episodes due to intervertebral disc syndrome.

With regard to related neurological manifestations, at the June 2012 hearing, the Veteran testified that the disability caused bowel problems.  Hearing Transcript p. 6.  The examiner did not address this contention.

The VA examiner also diagnosed a number of neurological disorders involving the Veteran's legs.  He was diagnosed with radiculopathy of the right leg (a separately service-connected disability).  He was also diagnosed with neurological deficits of the left leg that were attributed to left peroneal nerve damage which likely occurred during an in-service slip-and-fall on ice in 1986.  He was also diagnosed with diabetic peripheral neuropathy that could be causing symptoms of pain, numbness, and weakness.

On VA examination, including those of April 2006 and March 2008, the Veteran has been diagnosed with radiculopathy of the left leg as related to his lumbar spine disability.

Thus, the Board finds that a neurological examination is needed to identify the nature and extent of all neurological manifestations due to the service-connected low back disc disease.  

Further, with specific regard to the left leg, on VA examination in December 2012, the examiner found that the Veteran did not have arthritis of the left leg.  However, the examiner referred to an in-service, slip-and-fall injury.  However, because the Veteran was not found to have arthritis on examination, a negative nexus opinion was provided.  

As noted in the Introduction, the Board finds that the Veteran's left leg claim encompasses more than a claim for disability due to arthritis.  Specifically, it appears the disability may involve peroneal nerve damage or be due to the service-connected low back degenerative disc disease.  As such, a further medical opinion is needed.

As for the claimed gout, the December 2012 VA examiner noted that the Veteran's complaints of gout originated after service in 1992.  A negative nexus opinion was provided.  

However, the March 1988 separation examination report showed complaints of achy joints, cramps in the legs, and a history of swollen or painful joints.  Moreover, the Veteran has contended that he suffered from symptoms of gout while on active duty.  

At the June 2012 hearing, he testified about having swelling of the feet and legs in service and taking Tylenol, pain pills, and some type of gel or cream for treatment.  Hearing Transcript, p. 14, 25.  He testified the symptoms arose while on active duty and were aggravated by wearing boots.  Id. at 25.  

With regard to the claimed hiatal hernia, the December 2012 VA examiner noted that the Veteran's complaints originated in 1999, after service.  A negative nexus opinion was offered.  However, the Veteran contended that he suffered from symptoms during service.  He testified in June 2012 that he experienced heartburn in 1988, for which he sought treatment.  Hearing Transcript, p. 17, 26.  

The Board finds the Veteran's lay statements must be considered in connection with another examination.  

With regard to the claim for a TDIU rating, the Board finds that any decision with respect to the claims remanded herein may affect the Veteran's claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature. 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to a TDIU rating.  

2.  The Veteran should be afforded a VA examination to address the nature and extent of the neurological manifestations of the service-connected lumbar spine degenerative disc disease.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

(A)  Lumbar Spine  --  With regard to the lumbar spine, the examiner should provide findings as to the frequency or duration of any incapacitating episodes due to intervertebral disc syndrome, in accordance with the latest rating worksheets pertaining to the spine.

The examiner should further identify all neurological manifestations of the service-connected degenerative disc and joint disease of the lumbar spine.  For each manifestation, the examiner must specifically identify the nerve that is involved and indicate whether there is complete paralysis.  If incomplete paralysis, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

In this regard, he Veteran asserts that he suffers from bowel problems related to the service-connected lumbar spine disc disease.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 (B.)  Left Leg  --  The examiner should clearly identify any disability of the left leg.

Then, for each identified disability, offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disability is due to an episode of injury or another event or incident of the Veteran's period of active service, to include an in-service slip-and-fall accident.  

In so doing, the examiner should address the various etiologies for the left leg problems that have been identified, to include diabetic peripheral neuropathy, radiculopathy as due to the lumbar spine disc disease, and a peroneal nerve injury due to the in-service slip-and-fall accident during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  The RO should then take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the December 2012 report on gout for an addendum opinion.

The examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that he suffers from gout that had its clinical onset during his extensive period of active service.  

In so doing, the examiner must specifically consider and discuss the March 1988 separation examination report shows complaints of achy joints, cramps in the legs, and a history of swollen or painful joints, as well as the Veteran's lay contentions of in-service swelling of the feet and legs, for which he used Tylenol, pain pills, and gel or cream.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

5.  The RO should then take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the December 2012 report referable to the claimed hiatal hernia for an addendum opinion.

The examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from a hiatal hernia that had its clinical onset during his extensive period of active service.  

In so doing, the examiner must specifically consider and discuss the Veteran's lay assertions of having in-service heartburn, for which he took Alka-Seltzer and other similar medication.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

6.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

7.  After the requested examinations have been completed, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


